

LIMELIGHT NETWORKS, INC.
DAN BONCEL EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of July 1, 2020
(the “Signing Date”), by and between Limelight Networks, Inc. (the “Company”)
and Daniel Boncel (“Executive”).
1.Duties and Scope of Employment.
(a) Positions and Duties. Effective as of July 1, 2020 (the “Effective Date”),
Executive will commence service as the Company’s Senior Vice President, Chief
Financial Officer (“CFO”). Executive will report to the Company’s Chief
Executive Officer (the “CEO”). As of the Effective Date, Executive will render
such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the CEO or the Company’s Board of Directors (the “Board”).
The period Executive is employed by the Company under this Agreement is referred
to herein as the “Employment Term.” Executive will be based in the Company’s
Scottsdale, Arizona office, and will travel on Company business to such other
locations and for such periods, as may be necessary or appropriate to carry out
his responsibilities.
(b)Obligations. During the Employment Term, Executive, except as provided in
this Agreement, will devote Executive’s full business efforts and time to the
Company and will use good faith efforts to discharge Executive’s obligations
under this Agreement to the best of Executive’s ability and in accordance with
each of the Company’s written corporate guidance and ethics guidelines, conflict
of interests policies, code of conduct and other policies and procedures as the
Company may adopt from time to time. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation, or
consulting activity for any direct or indirect remuneration without the prior
approval of the CEO (which approval will not be unreasonably withheld);
provided, however, that Executive may, without the approval of the CEO, serve in
any capacity with any civic, educational, professional, industry or charitable
organization, provided such services do not interfere with Executive’s
performance of his obligations to Company, are disclosed in writing to the
Company, and are otherwise consistent with the Company’s policies. Subject to
prior approval of the CEO and, in appropriate cases (as determined by the
Company) the prior approval of the Audit Committee of the Board (which approval
will not be unreasonably withheld), Executive may also serve on the board(s) of
for-profit business associations provided such participation does not interfere
with Executive’s performance of his obligations to the Company, are disclosed in
writing to the Company, are consistent with the terms of Executive’s employment
with the Company (including without limitation the restrictive covenants in the
Confidential Information Agreement, as defined in Section 12 below) and are
consistent with the Company’s policies (including without limitation the
Company’s Code of Business Conduct).
(c)No Conflicts. Executive hereby represents, warrants and covenants to the
Company that as of the Effective Time, Executive will not be a party to any
contract, understanding, agreement or policy, written or otherwise, that will be
breached by Executive’s entering into, or performing services under, this
Agreement. Executive further represents that he has disclosed to the Company in
writing all threatened, pending, or actual claims that are unresolved and still
outstanding
-1-

--------------------------------------------------------------------------------



as of the Signing Date, in each case, against Executive of which he is aware, if
any, as a result of his employment with any previous employer or his membership
on any boards of directors.
(d)Other Entities. Executive agrees to serve if appointed, without additional
compensation, as an officer and director for each of the Company’s subsidiaries,
partnerships, joint ventures, limited liability companies and other affiliates,
including entities in which the Company has a significant investment as
determined by the Company. As used in this Agreement, the term “affiliates” will
mean any entity controlled by, controlling, or under common control of the
Company.
2.At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice (in accordance with Section 14, below) to the other
party, with or without good cause or for any or no cause, at the option either
of the Company or Executive. However, as described in this Agreement, Executive
may be entitled to severance benefits depending upon the circumstances of
Executive’s termination of employment.
3.Compensation.
(a)Base Salary. Commencing with the Effective Date, the Company will pay
Executive an annual salary of $250,000 as compensation for his services (such
annual salary, as is then effective, to be referred to herein as “Base Salary”).
Executive’s Base Salary will be subject to annual review. The Base Salary will
be paid periodically in accordance with the Company’s normal payroll practices
and will be subject to the usual, required withholdings.
(b)Annual Incentive. Executive will be eligible to receive annual cash
incentives payable for the achievement of performance goals established by the
Board or by the Compensation Committee of the Board (the “Committee”). During
calendar year 2020, Executive’s target annual incentive (“Target Annual
Incentive”) will be $100,000. The actual earned annual cash incentive, if any,
payable to Executive for any performance period will depend upon the extent to
which the applicable performance goal(s) specified by the Committee are
achieved. Any annual cash incentives earned pursuant to this Section 3(b) will
be paid to Executive pursuant to the terms and conditions of the 2020 management
bonus plan between the Company and Executive, but in no event will be paid later
than March 15th of the year following the year in which such annual cash
incentives are earned. To be eligible to receive the earned annual cash
incentive payment, Executive must be an employee of the Company on the actual
bonus payment date, provided however Executive will remain eligible to receive
his annual cash incentive amount if he is terminated by the Company without
Cause or Executive resigns with Good Reason after December 31 of the year to
which the annual cash incentive payment relates and before the actual bonus
payment date. For clarity, Executive will not be eligible for an annual cash
incentive payment if he voluntarily resigns without Good Reason or is terminated
for Cause prior to the actual bonus payment date.
(c)Equity Awards.
a.Subject to Committee approval, on the grant date(s) set by the Committee, the
Company will issue to Executive Forty Thousand and no/100 Dollars ($40,000)
worth of equity awards in the form of Restricted Stock Units (“RSUs”) and an
option to purchase
-2-

--------------------------------------------------------------------------------



shares of the Company’s common stock (“Options”) pursuant to the Company’s
Amended and Restated 2007 Equity Incentive Plan (the “Plan”). The Equity Award
will be split in value equally between RSUs and Options at Twenty Thousand and
no/100 Dollars ($20,000) each.
b.The grant date for the RSUs will be the Effective Date. The RSUs granted shall
vest over a period of three (3) years, with one-third (1/3rd) vesting September
1, 2021, and one-twelfth (1/12th) vesting on December 1, 2021 and on each March
1, June 1, September 1, and December 1 thereafter for the next seven (7)
quarters until fully vested, provided Executive continues to be a Service
Provider through each such vesting date.
c.Subject to Committee approval, on the grant date set by the Committee, the
Company will issue to Executive the Options pursuant to the Plan. The grant date
will be the Effective Date subject to adjustment in accordance with the
requirements of the Company’s equity award policy. The Options will be granted
under and subject to the terms, definitions and provisions of the Plan.
One-third (1/3rd) of the Shares subject to the Option will vest on the one (1)
year anniversary of the Grant Date, and one thirty-six (1/36th) of the Shares
subject to the Option will vest each month thereafter on the same day of the
month as the Grant Date (and if there is no corresponding day, on the last day
of the month), provided Executive continues to be a Service Provider through
each such vesting date.
Executive may from time to time be issued stock options, RSUs or other equity
awards under the Plan or a successor plan. Such awards together with the equity
awards issued pursuant to this Agreement may be referred to in this Agreement as
“Equity Awards.”
d.In the event that the Company consummates a Change of Control transaction,
fifty percent (50%) of Executive’s then outstanding unvested Equity Awards will
vest immediately. In the event Executive’s employment is terminated in
connection with a Change of Control, or Executive resigns for Good Reason in
connection with a Change of Control, the balance of Executive’s then outstanding
Equity Awards will vest as provided in Section 7(b) below.
i.Reimbursement of Attorneys’ Fees. Executive shall be entitled to receive
reimbursement from the Company for the actual, reasonable attorneys’ fees and
costs incurred by him in connection with the review and negotiation of this
Agreement not to exceed $5,000 dollars.
4.Employee Benefits.
ii.Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies, arrangements and
perquisites that are applicable to other senior officers of the Company and no
less beneficial to Executive than those applicable to previous chief executive
officers of the Company (excluding use of his personal airplane), as such plans,
policies, arrangements and perquisites may exist from time to time.
iii.Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy for other vice president level officers as such
policy exists from time to time, provided that, if the Company (or any successor
in interest) adopts a paid vacation policy that accrues a specified amount of
time for vice president level officers, then Executive will accrue no less than
five (5) weeks annually.
-3-

--------------------------------------------------------------------------------



5.Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other business expenses, including professional association
fees, incurred by Executive in the furtherance of the performance of Executive’s
duties hereunder. Executive is expected to travel frequently. All travel will be
in accordance with the Company’s travel policy and reimbursements to Executive
by the Company pursuant to this Section 5 shall be in accordance with the
Company’s expense reimbursement policy as in effect from time to time.
6.Termination of Employment.
iv.If Executive’s employment with the Company terminates for any reason,
Executive will be entitled to any (a) unpaid Base Salary accrued up to the
effective date of the termination; (b) benefits or compensation as provided
under the terms of any employee benefit and compensation agreements or plans
applicable to Executive; (c) unreimbursed business expenses required to be
reimbursed to Executive; and (d) rights to indemnification Executive may have
under the Company’s Certificate of Incorporation, Bylaws and this Agreement as
applicable.
v.If Executive’s employment with the Company is terminated by the Company
without Cause after the end of a fiscal year, but before actual payment of
accrued annual incentive for that completed fiscal year, then Executive will
also be entitled to receive the accrued annual incentive for that completed
fiscal year, as and when approved by the Compensation Committee and paid to
other executives. For clarity, unless terminated by the Company after the end of
a fiscal year, but before actual payment of accrued annual incentive for that
completed fiscal year without Cause or unless there is a resignation by
Executive for Good Reason, Executive must continue to be an employee of the
Company through the Annual Incentive payment date to be entitled to receive the
Annual Incentive payment.
vi.In the event Executive’s employment with the Company terminates for any
reason (other than Cause), Executive will be entitled to exercise any
outstanding vested stock options until the first to occur of: (i) the date that
is one (1) year following the later of such termination of employment or the
date upon which Executive ceases to be a Service Provider (as defined in the
Plan), (ii) the applicable scheduled expiration date of such award (in the
absence of any termination of employment) as set forth in the award agreement,
or (iii) the ten (10) year anniversary of the award’s original date of grant.
For purposes of clarity, the term “expiration date” shall be the scheduled
expiration of the option agreement and not the period that Executive shall be
entitled to exercise such option. In addition, if the termination is by the
Company without Cause or resignation by Executive for Good Reason, Executive
will be entitled to the amounts and benefits specified in Section 7.
7.Severance.
vii.Termination Without Cause or Resignation for Good Reason other than in
Connection with a Change of Control. If Executive’s employment is terminated by
the Company without Cause or Executive terminates voluntarily for Good Reason
and such termination is not in Connection with a Change of Control, then,
subject to Section 8, Executive will receive: (i) continued payment of
Executive’s Base Salary (subject to applicable tax withholdings) for twelve (12)
months, such amounts to be paid in accordance with the Company’s normal payroll
policies; (ii) the actual earned cash incentive, if any, payable to Executive
for the current year, pro-rated to the date of termination, with such pro-rated
amount to be calculated by multiplying the actually earned
-4-

--------------------------------------------------------------------------------



portion of the current year’s Target Annual Incentive by a fraction with a
numerator equal to the number of days inclusive between the start of the current
calendar year and the date of termination and a denominator equal to 365, such
amounts to be paid at the same time as similar bonus payments are made to the
Company’s other executive officers, and (iii) reimbursement for premiums paid
for continued health benefits for Executive (and any eligible dependents) under
the Company’s health plans until the earlier of (A) twelve (12) months, payable
when such premiums are due (provided Executive validly elects to continue
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”)), or
(B) the date upon which Executive and Executive’s eligible dependents become
covered under similar plans. For purposes of clarity, the Compensation Committee
of the Board shall determine, in good faith, the extent to which any cash
incentive has been earned by Executive.
viii.Termination Without Cause or Resignation for Good Reason in Connection with
a Change of Control. If Executive’s employment is terminated by the Company
without Cause or Executive terminates voluntarily for Good Reason and the
termination is in Connection with a Change of Control, then, subject to
Section 8, Executive will receive: (i) continued payment of Executive’s Base
Salary for the year in which the termination occurs (subject to applicable tax
withholdings), for twelve (12) months, such amounts to be paid in accordance
with the Company’s normal payroll policies; (ii) the payment in an amount equal
to 100% of Executive’s Target Annual Incentive for the year in which the
termination occurs (subject to applicable tax withholdings), such amounts to be
paid in accordance with the Company’s normal payroll policies over the course of
twelve (12) months; (iii) 100% of Executive’s then outstanding unvested Equity
Awards will vest, and (iv) reimbursement for premiums paid for continued health
benefits for Executive (and any eligible dependents) under the Company’s health
plans until the earlier of (A) twelve (12) months, payable when such premiums
are due (provided Executive validly elects to continue coverage under COBRA), or
(B) the date upon which Executive and Executive’s eligible dependents become
covered under similar plans.
ix.Resignation Other than for Good Reason or Termination for Cause. If Executive
resigns other than for Good Reason or is terminated for Cause by the Company,
then, except as provided in Section 6, (i) all further vesting of Executive’s
outstanding Equity Awards will terminate immediately and stock options shall be
exercisable as provided in Section 6; (ii) all payments of compensation by the
Company to Executive hereunder will terminate immediately, and (iii) Executive
will be eligible for severance benefits only in accordance with the Company’s
then established plans.
x.Termination as a Result of Death or Disability. In the event that Executive’s
employment is terminated due to death or Disability, twenty-five percent (25%)
of Executive’s then unvested Equity Awards shall vest.
8.Conditions to Receipt of Severance: No Duty to Mitigate.
xi.Separation Agreement and Release of Claims. The receipt of any severance or
other benefits pursuant to Section 7 will be subject to Executive signing and
not revoking a separation agreement and release of claims in a form acceptable
to the Company and provided that such release of claims becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). The Company shall deliver the Release to
Executive within five (5) business days after the date of termination. No
severance or other benefits pursuant
-5-

--------------------------------------------------------------------------------



to Section 7 will be paid or provided until the separation agreement and release
of claims becomes effective and irrevocable. If the separation agreement and
release of claims does not become effective by the Release Deadline, Executive
will forfeit any rights to severance or benefits under this Agreement. Any
severance payments or benefits under this Agreement that would be considered
Deferred Compensation Severance Benefits (as defined in Section 24), will be
paid on, or, in the case of installments, will not commence until, the sixtieth
(60th) day following Executive’s “separation from service”, or, if later, such
time as required by Section 24. Any installment payments that would have been
made to Executive during the sixty (60) day period immediately following
Executive’s “separation from service” but for the preceding sentence will be
paid to Executive on the sixtieth (60th) day following Executive’s “separation
from service” and the remaining payments will be made as provided in this
Agreement. If Executive should die before all of the severance amounts have been
paid, such unpaid amounts will be paid in a lump-sum payment promptly following
such event to Executive’s designated beneficiary, if living, or otherwise to the
personal representative of Executive’s estate.
xii.Non-solicitation and Non-competition. The receipt of any severance or other
benefits pursuant to Section 7 is subject to Executive agreeing that during the
Employment Term and for twelve (12) months thereafter, Executive will comply
with all of the restrictive covenants contained in the Confidential Information
Agreement (as defined in Section 12 below), including without limitation, the
non-compete, non-solicitation of employees and non-solicitation of customers
covenants contained in Section 5 of the Confidential Information Agreement.
xiii.Nondisparagement. During the Employment Term and for twelve (12) months
thereafter, Executive and the Company in its official communications will not
knowingly and materially disparage, criticize, or otherwise make any derogatory
statements regarding the other. The Company will instruct its officers and
directors to not knowingly and materially disparage, criticize, or otherwise
make any derogatory statements regarding Executive. Notwithstanding the
foregoing, nothing contained in this agreement will be deemed to restrict
Executive, the Company or any of the Company’s current or former officers and/or
directors from providing factual information to any governmental or regulatory
agency (or in any way limit the content of any such information) to the extent
they are requested or required to provide such information pursuant to
applicable order, subpoena, law or regulation.
xiv.Other Requirements. Executive’s receipt of continued severance payments
pursuant to Section 7 will be subject to Executive continuing to comply with the
terms of the Confidential Information Agreement and the provisions of this
Section 8, to the extent consistent with Section 409A (as defined below).
xv.No Duty to Mitigate. Executive will not be required to mitigate the amount of
any payment contemplated by this Agreement, nor will any earnings that Executive
may receive from any other source reduce any such payment.
9.Excise Tax. In the event that the benefits provided for in this Agreement
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s severance benefits payable under the terms of this Agreement will be
either (a) delivered in full, or (b) delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to the
Excise Tax, whichever of the foregoing
-6-

--------------------------------------------------------------------------------



amounts, taking into account the applicable federal, state and local income
taxes and the Excise Tax, results in the receipt by Executive on an aftertax
basis, of the greatest amount of severance benefits. Any reduction in payments
and/or benefits required by this Section 9 will occur in the following order:
(1) reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for Executive’s equity awards. If two or more equity awards are granted on
the same date, each award will be reduced on a pro-rata basis.
10.Definitions.
xvi.Cause. For purposes of this Agreement, “Cause” will mean:
e.Acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Executive with respect to Executive’s obligations
under this Agreement or otherwise relating to the business of the Company, or
failure or refusal, after written notice thereof from the CEO and an opportunity
to cure of at least 10 business days, to carry out lawful directions from the
CEO with respect to Executive’s obligations under this Agreement or otherwise
relating to the business of the Company;
f.Any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in the substantial personal enrichment
of Executive;
g.Executive’s conviction of, or plea of nolo contendere to, a felony that the
Board reasonably believes has had or will have a material detrimental effect on
the Company’s reputation or business;
h.A breach of any fiduciary duty owed to the Company by Executive that has a
material detrimental effect on the Company’s reputation or business;
i.Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability);
j.Executive (A) obstructing or impeding; (B) endeavoring to obstruct, impede or
improperly influence, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”; or
k.Executive’s disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or
Executive’s loss of any governmental or self-regulatory license that is
reasonably necessary for Executive to perform his responsibilities to the
Company under this Agreement, if (A) the disqualification, bar or loss continues
for more than thirty (30) days, and (B) during that period the Company uses its
good faith efforts to cause the disqualification or bar to be lifted or the
license replaced. While any disqualification, bar or loss continues during
Executive’s employment, Executive will serve in the capacity contemplated by
this Agreement to whatever extent legally permissible and, if Executive’s
-7-

--------------------------------------------------------------------------------



employment is not permissible, Executive will be placed on leave (which will be
paid to the extent legally permissible).
xvii.Change of Control. For purposes of this Agreement, “Change of Control” will
mean the occurrence of any of the following events:
l.The consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;
m.The approval by the stockholders of the Company, or if stockholder approval is
not required, approval by the Board, of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
n.Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than Goldman Sachs and its
related funds and entities, becoming the “beneficial owner” (as defined in Rule
13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities.
xviii.Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) month period as a
result of Executive’s mental or physical illness or injury.
xix.In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within three (3)
months prior to the execution of an agreement that results in a Change of
Control or twelve (12) months following a Change of Control.
xx.Good Reason. For purposes of this Agreement, “Good Reason” means Executive’s
voluntary resignation of employment because of the existence of any of the
following reasons and which reason(s) continue following the expiration of any
cure period (as discussed below), without Executive’s written consent:
o.A material reduction without his consent of the Executive's title, authority,
duties, or responsibilities from those in effect immediately prior to the
reduction, or an adverse change in the Executive's reporting responsibilities;
provided however, a sale, separation or spin-off of a portion of the Company’s
business operations, provided the Company remains a going concern and provided
Executive’s duties, position and responsibilities with respect to the remaining
business operations are not materially reduced will also not be considered a
basis for Good Reason resignation;
p.A material reduction in Executive’s cash compensation (either Base Salary, or
Base Salary and Annual Incentive Target combined) as in effect immediately prior
to such
-8-

--------------------------------------------------------------------------------



reduction. Notwithstanding the foregoing, a onetime reduction that also is
applied to other similarly situated executive officers of the Company and which
onetime reduction reduces the cash compensation by a percentage reduction of
10% or less in the aggregate will not be deemed material and will not constitute
“Good Reason”;
q.A failure by the Company to require any successor entity to the Company
specifically to assume all of the Company's obligations to the Executive under
this Agreement;
r.A material change in the geographic location from which Executive must perform
services (that is, a requirement that Executive re-locate his permanent
residence from his then-current location or travel for business more than 10
calendar days each month); or
s.A material breach by the Company (or its successor) of any material
contractual obligation owed Executive pursuant to this Agreement (including,
without limitation, the failure of the Company to obtain the assumption of this
Agreement by a successor) that is not cured following notice and a reasonable
cure period as provided below.
Executive will not resign for Good Reason without first providing the Company
with written notice within thirty (30) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days.
11.Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Certificate of
Incorporation, Bylaws and an Indemnification Agreement between Executive and
Company of even date herewith (the “Indemnification Agreement”). Executive will
be provided directors and officers insurance coverage, on terms no less
favorable than provided to any other Company executive officer or director.
12.Confidential Information. Executive will execute or if previously executed
hereby re-affirms the form of At-Will Employment, Confidential Information,
Inventions Assignment and Arbitration Agreement, appended hereto as Exhibit A
(the “Confidential Information Agreement”). In the event of any inconsistency
between the terms of this Agreement and the terms of the Confidential
Information Agreement, this Agreement will prevail.
13.Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void. This Section 13
will in no way prevent Executive from transferring any vested property he owns.
-9-

--------------------------------------------------------------------------------



14.Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:


If to the Company:
1465 North Scottsdale Road, Suite 400
Scottsdale, Arizona 85257
Attn: Vice President of Human Resources


With Copy to:


1465 North Scottsdale Road, Suite 400
Scottsdale, Arizona 85257
Attn: Vice President, Legal
If to Executive:
at the last residential address known by the Company.
15.Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
16.Arbitration. The parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration in accordance with the terms of section 12 of
the Confidential Information Agreement. The Parties further agree that the
prevailing party in any arbitration will be entitled to injunctive relief in any
court of competent jurisdiction to enforce the arbitration award. The parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury. This paragraph will not prevent either party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to Executive’s obligations under this Agreement and the Confidential
Information Agreement.
17.Integration. This Agreement, together with the Confidential Information
Agreement, the Indemnification Agreement between the Company and Executive and
the forms of equity award agreements that describe Executive’s outstanding
Equity Awards, represents the entire agreement and understanding between the
parties as to the subject matter herein and supersede all prior or
contemporaneous agreements, whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and signed by duly authorized representatives of the parties
hereto. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement to be signed upon Executive’s hire, the terms
in this Agreement will prevail.
-10-

--------------------------------------------------------------------------------



18.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
19.Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Sections 6, 7, 8, 11 and 12 will survive the
termination of this Agreement.
20.Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
21.Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.
22.Governing Law. This Agreement will be governed by the laws of the state of
Arizona without regard to its conflict of laws provisions.
23.Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.


24.Code Section 409A.
(a) Notwithstanding anything to the contrary in this Agreement, no severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered nonqualified deferred compensation under Section 409A of the Code and
the final regulations and any guidance promulgated thereunder (“Section 409A”)
(together, the “Deferred Compensation Separation Benefits”) will be payable
until Executive has a “separation from service” within the meaning of Section
409A.
(b) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six (6)
months following Executive’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of Executive’s separation from service. All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following Executive’s
separation from service but prior to the six (6) month anniversary of the
separation, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.
-11-

--------------------------------------------------------------------------------



(c) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.
(d) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.
25.Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
26.Attorney’s Fees. If, in any action at law or in equity, it is necessary to
enforce or interpret any of the terms of this Agreement, the prevailing party
shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief that such party may be entitled.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.


COMPANY:
LIMELIGHT NETWORKS, INC.


/s/ Robert A. Lento  Date: July 7, 2020  
Robert A. Lento, CEO


-12-

--------------------------------------------------------------------------------



EXECUTIVE:


/s/ Dan Boncel  Date: July 7, 2020  
Dan Boncel


















[SIGNATURE PAGE TO BONCEL EMPLOYMENT AGREEMENT]
Exhibit A
FORM OF CONFIDENTIAL INFORMATION AGREEMENT
(ALREADY IN EMPLOYMENT FILE)
-13-